Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“In the context of determining whether sufficient utility as a drug, medicant, and the like in human therapy has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [compounds and the utilities] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965). 
 “A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support.” In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
“Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.” In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The claimed inventions are not enabled for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered have been summarized as a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes all glyconeolysis inhibitors, known today and those that may be discovered in the future. The glycogen phosphorylase inhibitors, glycogen synthase inhibitors, glycogen degradation molecules and anti-sense oligonucleotide are non-limiting and each class may be in the hundreds of thousands. The nature of the invention is using them as pharmaceuticals.
The state of the prior art is that enzymes react in a lock and key mechanism and the structure of the compound must be specific. The presence of methyl instead of H changes the binding of a compound with an enzyme. For example, theophylline and caffeine differ by a methyl group but one is used as a bronchodilator while the other is not used as a pharmaceutical. Hence, there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The uncertainty In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The claims are drawn to non-limiting glycogen phosphorylase inhibitors, glycogen synthase inhibitors, glycogen degradation molecules and anti-sense oligonucleotide are non-limiting. Each class may be in the hundreds of thousands. The claims embraced all the glycogen phosphorylase inhibitors, glycogen synthase inhibitors, glycogen degradation molecules and all anti-sense oligonucleotides, known today and those that may be discovered in the future. To ascertain the glycogen phosphorylase inhibitors, glycogen synthase inhibitors, glycogen degradation molecules and anti-sense oligonucleotides, one must read the specification and other external sources into the claims. There is no disclosure how to make all glycogen phosphorylase inhibitors, glycogen synthase inhibitors, glycogen degradation molecules and anti-sense oligonucleotides, known today and those that may be discovered in the future.  
By adding claims 4 and 11, and specific oligonucleotides to claims 1 and 17, the rejection may be overcome. However claims 4, disclosed only glycogen phosphorylase inhibitors while claim 11, disclosed only glycogen degradation molecules. Other appropriate corrections are required.
Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make and use the invention as claimed.  
There is no absolute predictability or established correlation between the inhibitors and the specification disclosures. There is a zone of uncertainty between the specification and the claims and a zone of uncertainty within the claims.  The uncertainty presents one of ordinary See Ex parte Mass, 9 USPQ2d 1746, (187).   
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time it was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  
Applicant should note that enablement requirement is an “essential material”. See 37 CFR 1.57(b), 1.57(c)(1) to (3). See also MPEP 608.01(p), which states as follows: 
“A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973). . . . Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found”. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
Ex parte Fressola, 27 USPQ 2d 1608, BdPatApp & Inter. (1993).  The specification must set forth the definition explicitly and clearly, with reasonable clarity, deliberateness and precision, Teleflex Inc. v. Ficosa North Am Corp., 63 USPQ2d 1374, (Fed. Cir. 2002), Rexnord Corp. v. Laitram Corp., 60 USPQ2d 1854 (Fed. Cir. 2001).  In patent examination, it is essential for claims to be precise, clear, correct, and unambiguous.  In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). 
 Applicant should note that the requirement of 35 USC 112, is not what is known or obvious to one of ordinary skill in the art but a “full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same”, Lookwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed Cir. 1997).  See the Status above.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 1-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the reasons set forth above applicant fails to particularly point out and distinctly claim the subject matter, which the applicant regards as the invention. See the Examiner’s suggestion above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-10, 12-13, 16-17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker US 2010/0166701 A1.
Parker teaches a method of treating glycogenolysis-related cancers, [0049]-[0050], [0086]-[0088], comprising inhibition of one or more steps involved in glycogenolysis, such as inhibition of glycogen phosphorylase, inhibition of glycogen synthesis and inhibition of the conversion of glycogen to glucose, [0090]-[0091]. The inhibitor may be administered alone or more, optionally in combination with other anti-cancer agents or therapy, [0004], such as surgery, chemotherapy, radiation, hormone therapy, [0075]-[0076]. The inhibitors are any compound that inhibits glycogenolysis directly or indirectly, including antibodies, antisense oligonucleotides, nucleic acid molecules, [0094], [0099]; mitotic inhibitors (DNA targeting agents), alkaloids, antimetabolites, [0101]; alkylating agents, [0102]; CP-316819, [0013]; CP-316819, [0147], etc., [0103]-[0104]. See also the entire publication.
The cancers include all uncontrolled proliferation of cells, such as clear cell cancer, clear cell renal cancer, [0007; refractory cancers, [0074]; sarcomas, bone, head and neck, non-small cell lung cancer, breast cancer, renal cancer, etc., [0086]-[0088].
Parker teaches the inhibitors include their metabolites, prodrugs, isomers, enantiomers, [0092] and substantially pure enantiomers, [0095]. Parker further teaches how to design and make antisense oligonucleotides, [0094]; and assays that are useful for identifying suitable the inhibitors, [0080]-[0081].
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20, are rejected under 35 U.S.C. 103(a) as being unpatentable over Parker, US 2010/0166701 A1, in view of Daniel-Marechal et al., Expert Opinion on Therapeutic Patents (2016) vol. 26(2), pp. 199-212.  
Applicant claims methods of treating cancers comprising administering a glycogen phosphorylase inhibitor, glycogen synthase inhibitor, glycogen degradation molecule, anti-sense oligonucleotide or combinations thereof, optionally in combination with other anti-cancer agents or therapy.  In preferred embodiments, specific inhibitors are claimed (claims 4-5, 8-9, 11, 19-20). 
Determination of the scope and content of the prior art (MPEP 2141.01 
Parker teaches a method of treating glycogenolysis-related cancers, [0049]-[0050], [0086]-[0088], comprising inhibition of one or more steps involved in glycogenolysis, such as inhibition of glycogen phosphorylase, inhibition of glycogen synthesis and inhibition of the conversion of glycogen to glucose, [0090]-[0091]. The inhibitor may be administered alone or more, optionally in combination with other anti-cancer agents or therapy, [0004], such as, surgery, chemotherapy, radiation, hormone therapy, [0075]-[0076]. The inhibitors are any compound that inhibits glycogenolysis directly or indirectly, including antibodies, antisense nucleotides, nucleic acid molecules, [0094], [0099]; mitotic inhibitors (DNA targeting agents), 
The inhibitors include their metabolites, prodrugs, isomers, enantiomers, [0092] and substantially pure enantiomers, [0095] and may be administered separately, once or multiple times daily, simultaneously or sequentially, [0099]-[0100].  
Parker further teaches how to design and make antisense oligonucleotides, [0094] and assays that are useful for identifying suitable inhibitors, [0080]-[0081].
The cancers include all uncontrolled proliferation of cells, such as, clear cell cancer, clear cell renal cancer, [0007; refractory cancers, [0074]; sarcomas, bone, head and neck, non-small cell lung cancer, breast cancer, renal cancer; etc., [0086]-[0088].
Daniel-Marechal et al., teach DAB (pp. 203, C2, line 4) and CP-91149, (pp. 205, C1, ¶1, lines 4 and 7), as glycogen phosphorylase inhibitors useful for treating glycogen storage diseases. See the entire document, particularly the abstract.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and Parker is that applicant claims additional inhibitors.  
The difference between the instant invention and Daniel-Marechal et al., is that applicant claims additional inhibitors and treatment of cancers.  
 Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from 1) knowledge well-known in the art, 2) applicant wanted to treat cancers and 3) avoid the prior art.
The additional claimed inhibitors are well-known commercial products as inhibitors of glycogenolysis, e.g. GPI (CAS 648926-15-2) by Sigma-Aldrich, and VAL-0417 (7/2017) and VAL-1221 (9/2017) by Valerion, Massachusetts. Guaiacol is a known commercial drug useful for treating glycogen storage diseases, it is a down regulator of glycogen synthesis, non-toxic and an activator of AMP-dependent kinase (AMPK), JCI: https://doi.org/10.1172/jci.insight.99694, visited 3/8/21.
Having known that inhibitors of glycogenolysis are useful for treating cancers and the process for screening suitable inhibitors disclosed by Parker, one of ordinary skill would have known to select and use additional inhibitors in the treatment of cancers with reasonable expectation of success. The choice of any inhibitor is an obvious modification available for the preference of an artisan. The invention is a selective combination of prior arts done in a manner obvious to one of ordinary skill in the art. There is no indication in the prior arts that would lead one of ordinary skill in the art to doubt the combination could not be made. Applicant use known inhibitors in the treatment by Parker. 
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
KSR, supra.
Patent for the combination of known elements wherein their functions remain the same withdraws “what is already known into field of its monopoly and diminishes resources available to skilled men”. Sakraida v. Ag Pro, Inc.189 USPQ 449, 425 US 273, (1976).   
A combination of known elements is prima facie obvious if one of ordinary skill would have recognized an apparent reason to combine them and would have known how to do so. Ecolab, Inc. v. FMC Corp., 91 USPQ2d 1225, 569 F.3d 1335 (Fed Cir. 2009).   
A skilled artisan would have perceived reasonable expectation of success in combining the prior arts because the prior arts and the invention are in the same field of endeavor. Wyers, supra.  The predictable use of prior art’s elements according to their established functions is prima facie obvious, Wyers, supra.  
The claims are not patentable because, under the US patent practice, the combination of non-patentable inventions is not patentable. The inhibitors are known and using inhibitors of glycogenesis to treat cancers is well-known. They were in the public domain prior to the time the application was filed.  Applicant has done no more than combine separate but well-known inventions. While the combination may perform a useful function it did no more than what they would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007).  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable result, the combination is obvious.  In re Sakraida, 425 US 273, 189 USPQ 449 (1976) cited in KSR, supra.  A patent for such combination “obviously withdraws what is already known into the field of its monopoly.”  Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 187 USPQ 303 (1950), cited in KSR, supra. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
March 8, 2021